            IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF GEORGIA
                    STATESBORO DIVISION


UNITED STATES OF AMERICA,

      v.                                      CASE NO.: CR618-018

DANIEL MORALES-ROBLERO,

            Defendant.



                                 ORDER

     The Court held an Initial Appearance and Arraignment in this case

on January 3, 2019. At that hearing, all parties agreed that because

Immigration and Customs Enforcement (ICE) had issued a detainer for

the Defendant, he would remain in custody even if this Court were to find

that he qualified for pre-trial release in the instant case. (Doc. 12). Thus,

the issue of pre-trial release was moot. No detention hearing was held at

that time. If the Defendant wished to petition for bail / pre-trial release

pursuant to 18 U.S.C. § 3142, he remained able to do so, if and when the

status of his ICE detainer changed. In order to ensure that there is no

lack of clarity as to what Defendant’s detention status was following his

Initial Appearance and Arraignment, the court enters this clarifying

order, nunc pro tunc.

                                     1
     It was (and remains) the court’s intent that as of the time of the

Initial Appearance and Arraignment that the Defendant be committed to

the custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody

pending appeal. Defendant was, and is, to be afforded a reasonable

opportunity for private consultation with defense counsel. On order of a

court of the United States or on request of any attorney for the

Government, the person in charge of the corrections facility was, and is,

to deliver Defendant to the United States Marshal for the purpose of any

appearance in connection with a court proceeding.

     So ORDERED this 7th day of March, 2019, nunc pro tunc January

3, 2019.



                                   ___________________________
                                  ______________________________
                                  CHRIS
                                   HRISTOPHER
                                      STO
                                        T PH E L. RAY
                                           HER
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
